Exhibit CARDIOME PHARMA CORP. ANNUAL INFORMATION FORM FOR THE FISCAL YEAR ENDED DECEMBER31, 2008 March26, TABLE OF CONTENTS Page REFERENCE INFORMATION 1 CAUTION REGARDING FORWARD-LOOKING STATEMENTS 1 CORPORATE STRUCTURE 2 GENERAL DEVELOPMENT OF THE BUSINESS 2 Three Year History 2 Our Product Candidates 4 NARRATIVE DESCRIPTION OF THE BUSINESS 5 General 5 Products in Development 5 Our Strategy 13 Licenses and Collaborative Research Agreements 13 Competition 13 Patents and Proprietary Protection 14 Regulatory Environment 14 Human Resources 17 Facilities 17 Reorganization 17 RISK FACTORS 17 DIVIDENDS 33 CAPITAL STRUCTURE 33 MARKET FOR SECURITIES 34 PRIOR SALES 35 ESCROWED SECURITIES 35 DIRECTORS AND EXECUTIVE OFFICERS 35 CEASE TRADE ORDERS, BANKRUPTCIES, PENALTIES OR SANCTIONS 40 AUDIT COMMITTEE INFORMATION 41 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 42 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 42 TRANSFER AGENTS AND REGISTRARS 42 MATERIAL CONTRACTS 42 INTERESTS OF EXPERTS 43 ADDITIONAL INFORMATION 43 SCHEDULE “A” AUDIT COMMITTEE MANDATE 44 i CARDIOME PHARMA CORP. ANNUAL INFORMATION FORM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008 March26, REFERENCE INFORMATION In this annual information form, a reference to the “Corporation”, “Cardiome”, “we”, “us”, “our” and similar words refer to Cardiome Pharma Corp. and its subsidiaries or any one of them as the context requires. All references herein to “dollars” and “$” are to Canadian dollars, unless otherwise indicated.On March26, 2009, the exchange rate for conversion of Canadian dollars into U.S. dollars was Cdn.$1.00 U.S.$0.8110 based upon the Bank of Canada noon rate. Unless otherwise stated, the information set forth in this annual information form is as of March26, 2009. CAUTION REGARDING FORWARD-LOOKING STATEMENTS This annual information form, together with the documents incorporated by reference herein, contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 or forward-looking information under applicable Canadian securities legislation that may not be based on historical fact, including, without limitation, statements containing the words “believe”, “may”, “plan”, “will”, “estimate”, “continue”, “anticipate”, “intend”, “expect” and similar expressions.Such forward-looking statements or information involve known and unknown risks, uncertainties and other factors that may cause our actual results, events or developments, or industry results, to be materially different from any future results, events or developments expressed or implied by such forward-looking statements or information.Such factors include, among others, our stage of development, lack of product revenues, additional capital requirements, risk associated with the completion of clinical trials and obtaining regulatory approval to market our products, the ability to protect our intellectual property and dependence on collaborative partners and the prospects for negotiating additional corporate collaborations or licensing arrangements and their timing.Specifically, certain risks and uncertainties that could cause such actual events or results expressed or implied by such forward-looking statements and information to differ materially from any future events or results expressed or implied by such statements and information include, but are not limited to, the risks and uncertainties that:we may not be able to successfully develop and obtain regulatory approval for our intravenous formulation of vernakalant hydrochloride (formerly named RSD1235(iv)), or vernakalant(iv), or our oral formulation of vernakalant hydrochloride (formerly named R5D1235(oral)), or vernakalant (oral) in the treatment of atrial fibrillation or any other current or future products in our targeted indications; we may not achieve or maintain profitability; our future operating results are uncertain and likely to fluctuate; we may not be able to raise additional capital; we may not be successful in establishing additional corporate collaborations or licensing arrangements; we may not be able to establish marketing and sales capabilities and the costs of launching our products may be greater than anticipated; any of our products that receive regulatory approval will be subject to extensive post-market regulation that can affect sales, marketing and profitability; any of our product candidates that are successfully developed may not achieve market acceptance; we rely on third parties for the continued supply and manufacture of vernakalant(iv), or vernakalant (oral), and for LY458202, or GED-aPC, we have no experience in commercial manufacturing; we may face unknown risks related to intellectual property matters and litigation risk; we face increased competition from pharmaceutical and biotechnology companies; we may not be able to pursue partnership opportunities or other strategic alternatives on terms favourable to us, if at all; we may be required to make cash payments or issue our securities as milestone payments if milestones are achieved under the acquisition of Artesian Therapeutics, Inc., or Artesian, or under our license of GED-aPC, and other factors as described in detail in our filings with the Securities and Exchange Commission available at http://www.sec.gov and the Canadian securities regulatory authorities at http://www.sedar.com.Given these risks and uncertainties, you are cautioned not to place undue reliance on such forward-looking statements and information, which are qualified in their entirety by this cautionary statement.See “Risk Factors” for a more detailed discussion of these risks.All forward-looking statements and information made herein are based on our current expectations.The factors and assumptions used by us to develop such forward-looking information include, but are not limited to, the assumption that the results of the FDA review of the new drug application, or NDA, for vernakalant(iv) will be positive, the assumption that the results of the clinical studies for GED-aPC and vernakalant (oral) will continue to be positive, the assumption that the time required to analyze and report the results of our clinical studies will be consistent with past timing, the assumption that market data and reports reviewed by us are accurate, the assumption that our current good relationship with our suppliers and service providers will be maintained, assumptions relating to the availability of capital on terms that are favourable to us and assumptions relating the feasibility of future clinical trials.We undertake no obligation to revise or update forward-looking statements and information to reflect subsequent events or circumstances, except as required by law.In addition to the disclosure contained in this annual information form, readers are encouraged to review the “Management’s Discussion and Analysis of Financial Condition and Operations” filed at or about the same time as this annual information form for an additional discussion of factors that could affect our future performance. CORPORATE STRUCTURE We were incorporated under the Company Act (British Columbia) on December12, 1986 under the name Nortran Resources Ltd.In June1992, we changed the focus of our business from mining exploration to drug research and development and changed our name to Nortran PharmaceuticalsInc.In June2001, we changed our name to Cardiome Pharma Corp.On March8, 2002, we continued under the Canada Business Corporations Act and effected a four-to-one share consolidation.On May14, 2003, we amended our articles to create a class of preferred shares, issuable in series and to create special rights and restrictions for ourcommon shares and our preferred shares. On July 24, 2008, we amended our articles to create the series A preferred shares, or Series A Preferred Shares. We have five wholly-owned subsidiaries, Rhythm-Search Developments Ltd., a company incorporated under the Company Act (British Columbia), Cardiome,Inc. (formerly Paralex,Inc.), a company incorporated under the Delaware General Corporation Law, Artesian, a company incorporated under the Delaware General Corporation Law, Cardiome DevelopmentAG (formerly Cardiome Development Ltd.), a company continued under the laws of Switzerland, and Cardiome UK Limited, a company incorporated under the laws of the United Kingdom.On February28, 2009, our wholly-owned subsidiary Cardiome Research and Development (Barbados),Inc., a company incorporated under the Companies Act of Barbados, was continued into Canada under the Canada Business Corporations Act and was amalgamated with Cardiome Pharma Corp. on March1, Our head office and principal place of business is located at 6190Agronomy Road, 6thFloor, Vancouver, British Columbia, Canada, V6T1Z3.The address and the contact numbers of our registered office are as follows:P.O.
